Citation Nr: 0948850	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  03-22 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1986 to November 
1986 and from June 1987 to June 1990.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2003 rating decision.  In April 2005, 
the appeal was remanded for additional evidentiary 
development.  A January 2007 Board decision was issued, 
denying the Veteran's claims.  The Veteran perfected an 
appeal to the United States Court of Appeals for Veterans 
Claims (CAVC).  The Court issued a Memorandum Decision in 
July 2009, vacating the July 2007 decision and remanding the 
claims back to the Board.  

The Veteran testified before a Decision Review Officer in 
January 2004.  A copy of that transcript has been reviewed 
and associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Pursuant to the CAVC Remand issued in July 2009, the Board 
finds that further development of the Veteran's claims is 
warranted.  The Veteran served on active duty from July 1986 
to November 1986 and from June 1987 to June 1990.  However, 
the claims file is void of service treatment records from the 
second period of active military service.  Thus, upon remand, 
the Veteran's service treatment records from June 1987 to 
June 1990 should be obtained.  

The Veteran was afforded a VA examination in September 2006.  
During that examination the examiner was asked to review the 
Veteran's claims file, to include his service treatment 
records, and render an opinion as to whether the Veteran's 
knee conditions were related to service.  Because the 
examiner did not have the Veteran's complete claims file to 
review, the Board finds that the claims file should be sent 
back to the September 2006 examiner, if possible, for an 
addendum opinion in order for the examiner to review the 
service treatment records dated from June 1987 to June 1990.  

Finally, pursuant to the July 2009 CAVC Remand, the Veteran 
should be provided a copy of the service treatment records 
dated from June 1987 to June 1990. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service 
treatment records dated from June 1987 to 
June 1990.  In doing so, contact both the 
National Personnel Records Center (NPRC) 
and the Department of the Army.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.  

2.  Send the Veteran and his 
Representative a complete copy of any 
service treatment records obtained.  

3.  After completing the above 
development and associating any newly 
obtained service treatment records with 
the claims file, seek an addendum opinion 
to the September 2006 VA examination 
report.  If possible, have the examiner 
who performed the September 2006 VA 
examination offer an addendum opinion 
after reviewing the Veteran's claims 
file, to specifically include a review of 
any newly obtained service treatment 
records and the September 2006 VA 
examination report.  If the examiner 
determines that an additional examination 
is warranted, then schedule the Veteran 
for a VA examination.  
If a new examination is conducted, and 
the examiner diagnoses the Veteran as 
having a right or left knee disability, 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not that the Veteran's disability or 
disabilities was caused by or had its 
onset during service, or if arthritis is 
diagnosed, within one year of service.

With the respect to the Veteran's left 
knee, the examiner is requested to offer 
an opinion as to:

(a). Does the Veteran have a current left 
knee disability. If so, state the 
diagnosis or diagnoses.

(b). If the examiner finds that the 
Veteran has a left knee disability, the 
examiner must state whether any such 
disorder had its onset during his period 
of active service, or was caused by any 
incident that occurred during such active 
service.

(c). Did a left knee disability exist 
prior to the Veteran's period of active 
duty?  If so, state (if possible) the 
approximate date of onset of any such 
disorder.

(d) If a left knee disability pre-existed 
the Veteran's period of active duty, did 
such disorder increase in disability 
during such period of active duty?  In 
answering this question, the examiner is 
asked to specify whether the Veteran 
sustained temporary or intermittent 
symptoms resulting from service; or 
whether there was a permanent worsening 
of the underlying pathology of any such 
condition due to or during service, 
resulting in any current disability.

(e). If a left knee disability increased 
in disability during service, was that 
increase due to the natural progression 
of the disease?

(f). If the examiner finds that a left 
knee disability did not exist prior to 
the Veteran's period of active duty, is 
it as least as likely as not that any 
such disorder had its onset during 
service, or was it caused by any incident 
that occurred during service?

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached, in a type-written 
report.

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate the claims on appeal, in 
light of all pertinent evidence and legal 
authority.  If the determination remains 
adverse, the Veteran and his 
representative should be furnished a 
supplemental statement of the case, to 
include the provisions of 38 C.F.R. 
§ 3.156(a), and afforded an appropriate 
period of time to respond. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


